       4:19-cv-03568-JD           Date Filed 03/10/21     Entry Number 81         Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

Anthony Fred Martin,                           )                Case No.: 4:19-cv-03568-JD
                                               )
                         Plaintiff,            )
                                               )
                   vs.                         )
                                               )                OPINION & ORDER
Curtis Early, Susan Duffy, Jonathan            )
Bennett, Ms. Beeks, and Captain Lasley,        )
                                               )
                         Defendants.           )
                                               )
                                               )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Thomas E. Rogers, III, (“Report and Recommendation”), made in accordance with 28

U.S.C. § 636(b)(1)(A) and Local Civil Rule 73.02(B)(2) of the District of South Carolina.1

Anthony Fred Martin (“Martin” or “Plaintiff”), proceeding pro se, seeks damages based on alleged

civil rights violations pursuant to 42 U.S.C. § 1983. Martin filed a Motion for Summary Judgment

on August 27, 2020. (DE 49). Defendants filed a Response to Plaintiff’s Motion for Summary

Judgment on September 10, 2020. (DE 53.) Defendants filed a Motion for Summary Judgment

on September 15, 2020. (DE 54). On September 16, 2020, pursuant to Roseboro v. Garrison, 528

F.2d 309 (4th Cir. 1975), Plaintiff was advised of the summary judgment and motion to dismiss

procedures and the possible consequences if he failed to respond adequately to the motion. (DE

55.)


1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1
         4:19-cv-03568-JD         Date Filed 03/10/21         Entry Number 81           Page 2 of 3




         Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate

review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n. 4 (4th Cir. 1984). “The Supreme Court has expressly upheld the validity of

such a waiver rule, explaining that ‘the filing of objections to a magistrate's report enables the

district judge to focus attention on those issues -- factual and legal -- that are at the heart of the

parties’ dispute.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (2005) (citing

Thomas v. Arn, 474 U.S. 140 (1985) (emphasis added)). In the absence of specific objections to

the Report and Recommendation of the magistrate judge, this court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983).

         Upon review, the Court finds that many of the Plaintiff’s objections are non-specific,

unrelated to the dispositive and/or at the heart of disputed portions of the Report and

Recommendation, or merely restate his arguments.2 Accordingly, after review, the Court finds

that Martin’s objections are without merit. Therefore, after a thorough review of the Report and

Recommendation and the record in this case, the Court adopts the Report and Recommendation

and incorporates it herein by reference.




2
         For example, at least three of Plaintiff’s six enumerated objections refer to alleged statements made
by Defendant Susan Duffy, which are hearsay and generally inadmissible. “It is well established that
‘summary judgment affidavits cannot be conclusory or based upon hearsay.’” Sanchez Carrera v. EMD
Sales, Inc., 402 F.Supp.3d 128, 140 (D.Md. 2019) (quoting Evans v. Techs. Applications & Serv. Co., 80
F.3d 954, 962 (4th Cir. 1996)). Therefore, these objections cannot go to the heart of the parties’ dispute.
The remaining allegations similarly mention witnesses, implore the court to conduct an independent
investigation, and summarily state he has shown the elements for an eighth amendment violation and
deliberate indifference requirements, all of which are non-specific, unrelated to the dispositive and/or at the
heart of disputed portions of the Report and Recommendation, or merely restate his arguments.


                                                      2
       4:19-cv-03568-JD        Date Filed 03/10/21       Entry Number 81        Page 3 of 3




       It is, therefore, ORDERED that Plaintiff’s Motion for Summary Judgment is denied,

Defendant’s Motion for Summary Judgment is granted, and that Plaintiff’s Complaint is dismissed.

       IT IS SO ORDERED.




Greenville, South Carolina
March 10, 2021




                              NOTICE OF RIGHT TO APPEAL
       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 3
